Citation Nr: 0519903	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to October 9, 2001, for degenerative joint disease of 
the lumbar spine at L4-S1.

2.  Entitlement to an evaluation in excess of 20 percent from 
October 9, 2001, for degenerative joint disease of the lumbar 
spine at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1981, and 
from August 1986 to January 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO granted service connection for 
degenerative joint disease of the lumbar spine at L4-S1, and 
assigned a 10 percent rating effective January 16, 1998.  In 
November 2000, the Board remanded this case to the RO for 
further action.  In an April 2003 rating decision, the 
initial 10 percent disability rating for degenerative joint 
disease of the lumbar spine at L4-S1, was increased to 20 
percent effective October 9, 2001.  Thus, staged rating is in 
effect.  In February 9, 2004, the Board remanded the case for 
consideration of the evaluation under the newly amended 
rating criteria.  The Board noted that the United States 
Court of Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of a higher rating 
remains in appellate status.  


FINDINGS OF FACT

1.  Prior to October 9, 2001, degenerative joint disease of 
the lumbar spine at L4-S1, was manifested by no more than 
characteristic pain on motion with no limitation of motion.

2.  From October 9, 2001 the veteran's degenerative joint 
disease of the lumbar spine at L4-S1, was manifested by 
muscle spasms and loss of lateral spine motion.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to October 9, 2001, for degenerative joint disease of 
the lumbar spine at L4-S1, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
from October 9, 2001, for degenerative joint disease of the 
lumbar spine at L4-S1, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Codes 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claims for claim for a higher evaluation.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision and the supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
communications, such as the VCAA letters of September 2001 
and March 2004, explained the evidence necessary to establish 
entitlement.  In addition, the letters described what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SSOC issued in March 2005.  The rating criteria for 
evaluating disabilities of the lumbar spine were amended 
during the pendency of the appeal.  However, the veteran was 
informed of both the old and the new rating criteria.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2001 specifically described the evidence 
needed to substantiate the claim and informed the appellant 
to "[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records and private medical records.  The appellant 
was afforded several VA examinations.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

VA medical examination of April 1998 noted that the veteran 
injured his back by overexerting during physical training.  
An MRI revealed degenerative joint disease.  The veteran 
reported that he would have back symptoms for approximately 
three days following an exertional activity like golfing or 
biking, that he did not experience symptoms without prior 
exertion but that his back would hurt everyday due to his 
activity level, and that symptoms were aggravated by standing 
for 15 to 20 minutes.  Physical examination revealed that 
straight leg raising was 0-90 degrees bilaterally.  There 
were no deformities or atrophy of the lower extremities.  The 
veteran could touch his toes on bending while standing.  
Range of motion was to 90 degrees forward flexion, backward 
extension to 35 degrees, rotation to 35 degrees, and lateral 
flexion to 40 degrees.  Patellar and Achilles reflexes were 
2+ and symmetrical bilaterally.  Sensory examination was 
intact to pinprick and light touch in the lower extremity 
dermatomes.  There was no voiced discomfort or evidence of 
grimacing when asked to bend forward and touch his toes five 
times.  There was no evidence of fatigability, 
incoordination, weakened movement, or functional loss of 
range of motion.  A diagnosis of mild degenerative findings 
with radiographic evidence of mild intervertebral disk space 
narrowing at L4-5 and mild osteophytosis at the anterior 
superior lip of L5 was entered.  

The veteran was granted service connection for degenerative 
joint disease of the lumbar spine in a rating decision of 
June 1998 with a non-compensable rating effective January 16, 
1998.  

VA medical records dated between May and December 1998 show 
that the veteran received treatment for back pain.  Symptoms 
included mild tenderness at times, a "locked" right 
sacroiliac, and complains of chronic low back pain.  

At an October 1999 Regional Hearing the veteran testified 
that he had severe problems with his back every few months 
due to lifting which would require him to spend a week at a 
time in a recliner or in bed with his feet up.  He also 
stated that he usually could not drive a car because he had 
difficulty getting in and out of the car.    He also stated 
that he had difficulty with daily activities.  He would take 
Naprosyn and Flexeril for his back when bad and would wear a 
brace.  He stated that about four times a year his back would 
get really bad.  No surgery had been recommended.  The pain 
was mainly centered in the back itself although at times it 
would radiate down the back to the thigh.

In July 2000, the RO increased the evaluation of low back 
disorder to 10 percent disabling effective January 16, 1998.

At a VA examination of October 2001 the veteran reported he 
suffered from chronic low back pain with intermittent mild 
radiation into both legs.  He denied any numbness or tingling 
in either leg or weakness of the lower extremities.  He 
reported flare-ups several times a year which could be quite 
disabling.  He reported taking Naprosyn and Flexoryl daily 
for many years, and using a lumbar corset and going through 
several courses of physical therapy, exercise, and stretches, 
to manage pain.  He also reported having to limit his work 
and recreational activities.  Physical examination showed 
mild loss of lumbar lordosis.  There was mild tenderness in 
the paralumbar musculatures, but no gross spasm.  Forward 
flexion was 75 degrees, backward extension was 30 degrees, 
lateral bending was 30 degrees, and rotation was 25 degrees 
bilaterally.  There was pain with forward flexion and 
increased pain with resistive extension/flexion of the lumbar 
spine.  There was mild incoordination in the movements.  
There was no gross weakness seen in flexion/extension.  His 
reflexes were intact and he had normal sensory and motor 
functions.  A diagnosis of degenerative joint disease of the 
lumbar spine was entered.  The examiner opined that the 
extent of the disability would be mild to moderate.  The 
manifestations of the disability were pain and muscle spasms.  
There was a history of muscle spasms and increased pain 
during the physical examination.  There were objective 
manifestations of back pain that demonstrated functional 
impairment including mild fatigability in the lumbar spine 
and increased pain with resisted motion.

VA medical records dated in July 2002 show that the veteran 
had forward flexion to 130 degrees, was able to extend 
against resistance without pain, had mild pain localized to 
mid L5 with extension/rotation, quad and hip flexor strength 
was 5/5 bilaterally, and there was normal tone and sensation 
to light touch bilaterally.  Lumbosacral films showed only 
very minimal osteoarthritic degenerative change at L4-5 and 
L5-S1.  An assessment of chronic low back pain, stable, was 
entered.  

In April 2003, the RO increased the evaluation of 
degenerative joint disease, lumbar spine, L4-S1, to 20 
percent disabling effective October 9, 2001.  

X-rays of April 2004 show that there is very minimal 
curvature of the lumbar spine which could have been 
positional.  There was very mild loss of disc space height at 
L4-L5 and at L5-S1.  No significant ostephyte formation or 
endplate sclerosis was seen.  The remainder of the disc 
spaces and sacroiliac joints were unremarkable.  

At a VA neurological evaluation of April 2004 the veteran 
reported having low back pain on a daily basis with severe 
episodes once a month.  Occasionally he experiences a numb 
like sensation in the back of the thighs during periods of 
time when he has more acute pain.  During that period of time 
he is generally lying down, however, he is not in bed for 
days at a time.  He uses a back brace if he is going to do 
lifting around the house or yard.  He can only stand for 
about 20 minutes before developing pain and can walk about 
one to two miles.  He can drive a car without difficulty.  
Physical examination, limited to the neurological exam, 
showed that strength on dorsiflexion of the foot and 
extension of the toes was 5/5.  The veteran was able to 
tandem walk.  He could briefly stand on his heels and toes 
and his standing Romberg was negative.  Sensory exam was 
intact.  Reflexes were +2 throughout.  Diagnosis of 
degenerative joint disease of the lumbar spine was entered.  
The neurological exam was normal.  

At a VA orthopedic examination of April 2004 the veteran 
reported incapacitating episodes of pain once or twice a 
month.  Physical examination showed a range of motion of 
flexion to 75 degrees, extension to 30 degrees, lateral 
bending to 25 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  There was mild pain with motion and mild 
paralumbar spasm and tenderness noted.  There was mild 
increased pain with resisted motion.  There was no gross 
incoordination in motion, and no gross fatigability or 
weakness.  Gross neurological exam was nonfocal with negative 
seated and supine straight leg sign.  The examiner noted that 
he would assign an additional 10 degree loss of range of 
motion in the flexion/extension plane of the spine for DeLuca 
issues.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Generally, the effective date may be no 
earlier than the effective date of the liberalizing 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237. Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thorocolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, vertebral fracture or 
dislocation; Diagnostic Code 5236, sacroiliac injury and 
weakness; Diagnostic Code 5237, lumbosacral or cervical 
strain; Diagnostic Code 5238, spinal stenosis; Diagnostic 
Code 5239, spondylolisthesis or segmental instability; 
Diagnostic Code 5240, ankylosing spondylitis; Diagnostic Code 
5241, spinal fusion; Diagnostic Code 5242, degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Under diagnostic code 8520, an evaluation of 10 percent is 
warranted for mild neuropathy.  A 20 percent rating requires 
moderate neuropathy, and a 40 percent rating requires 
moderately severe neuropathy of the sciatic nerve.  The next 
higher evaluation of 60 percent requires severe neuropathy of 
the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost. 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  General rating 
criteria for diseases of the peripheral nerves provide that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve.  When 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection for degenerative joint disease 
of the lumbar spine.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ assigned a 10 percent evaluation from January 
16, 1998 and a 20 percent evaluation from October 9, 2001.  
Accordingly, a staged rating is in effect.  

1.  Entitlement to an evaluation in excess of 10 percent 
prior to October 9, 2001.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent from January 16, 1998.

Considering the veteran's service-connected residuals of 
lumbosacral strain under the former criteria, Diagnostic Code 
5292, the evidence shows that his limitation of motion was no 
more than slight in degree.  While not stated under the 
former criteria, the normal range of motion of the lumbar 
spine is 90 degrees of flexion and 30 degrees of extension, 
lateral flexion, and rotation.  In the April 1998 examination 
report, the veteran's flexion was 90 degrees, extension was 
35 degrees, right and left lateral flexion was 40 degrees, 
and right and left rotation was 35 degrees.  Thus, there was 
no limitation of motion.  Considering the veteran's service-
connected lumbar spine disability under Diagnostic Code 5295, 
there was been evidence that the veteran had subjective pain 
on motion, which is contemplated in the 10 percent 
evaluation.  The evidence, however, does not establish that 
the veteran has muscle spasms on extreme forward bending or 
loss of lateral motion to warrant a 20 percent evaluation.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The Board notes that there was no 
indication of a pronounced disc syndrome or any other 
neurologic findings.

2.  Entitlement to an evaluation in excess of 20 percent from 
October 9, 2001.

The Board finds an evaluation in excess of 20 percent from 
October 2001 is not warranted.  In regard to a rating based 
on incapacitating episodes under the revised criteria.  The 
Board notes that nothing in the record reflects that a doctor 
has prescribed bed rest. Thus an evaluation based upon 
incapacitation a higher evaluation is not warranted.  

Considering the veteran's service-connected disability under 
Diagnostic Code 5292 the Board notes that the evidence shows 
that his limitation of motion was no more than moderate in 
degree.  In the October 2001 examination report, the 
veteran's flexion was 75 degrees, extension was 30 degrees, 
lateral flexion was 30 degrees, and rotation was 25 degrees 
bilaterally.  In the April 2004 examination report, the 
veteran's flexion was 75 degrees, extension was 30 degrees, 
lateral bending was 25 degrees and rotation was 30 degrees.  
Thus, there was some loss of motion in both exams.  However, 
the Board finds that such level of loss of motion is no more 
than moderate.  Similarly, functional impairment was no more 
than moderate.  Considering the veteran's service-connected 
lumbar spine disability under Diagnostic Code 5295, there has 
been evidence of objective manifestations of back pain 
including fatigability of the lumbar spine and increased pain 
on resisted motion.  There is also evidence of muscle spasms 
and increased pain during physical activity.  This 
symptomatology is contemplated in the 20 percent evaluation.  
The evidence, however, does not establish that the veteran 
has listing of the whole spine to the opposite side or a 
positive Goldthwait's sign to warrant a 40 percent 
evaluation.  Nor has his limitation of motion been shown to 
be severe or marked.  

Under the amended criteria, the veteran's disability would 
still warrant no more than a 20 percent evaluation.  The 
evidence most favorable to the veteran shows limitation of 
flexion was 75 degrees.  Such limitation falls under the 10 
percent evaluation, which states that flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees warrants a 10 percent evaluation.  If 
evaluating the disability under his combined range of 
motion, it would also warrant a 10 percent evaluation, as 
the veteran's combined range of motion, when looking at the 
evidence most favorable to the veteran was 155 degrees.  
Therefore, whether applying the former or the amended 
criteria, the disability would warrant no more than a 20 
percent evaluation.

The Board has fully considered the veteran's overall 
functional impairment.  However, there is no evidence of 
weakness.  Although there is pain and fatigability, his 
functional impairment was estimated as mild to moderate or as 
resulting in an additional 10 degree decrease in motion.  
Regardless of the rating criteria, neither mild functional 
impairment nor moderate functional impairment nor a decrease 
in the actual range of motion by 10 degrees would warrant a 
higher evaluation.  Even if we assume a further 10 degree 
decrease in all range of motion, flexion would be 65 degrees 
and the combined motion is better than 120 degrees.  

Considering the evidence under the amended criteria for disc 
disease, the Board finds that the veteran's disability would 
not warrant any more than a 20 percent evaluation.  Although 
the veteran consistently complained of chronic back pain 
requiring rest, he did not report incapacitating episodes.  
VA has defined "incapacitating episodes" as those requiring 
bed rest prescribed by a physician and treatment by a 
physician.  There is no evidence in the claims file showing 
that the veteran required bed rest.  The Board is concerned 
that the veteran has complained of some neurological 
deficits.  However, repeated examinations have not 
demonstrated objective neurological dysfunction.  The Board 
concludes that the findings of skilled professionals are 
more probative than the veteran's lay statements and 
separate evaluation for lower extremity neurological deficit 
is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The Board notes that there is no indication of a 
pronounced disc syndrome or any other neurologic findings.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.

ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine, L4-S1 prior to October 9, 2001 
is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease of the lumbar spine, L4-S1, from October 9, 2001 is 
denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


